EXHIBIT 10.1

 

AMENDED AND RESTATED

inTEST CORPORATION
2014 STOCK PLAN

 

Article I
ESTABLISHMENT

 

1.1     Purpose

 

The Amended and Restated inTEST Corporation 2014 Stock Plan (the “Plan”) is
hereby established by inTEST Corporation (the “Company”). The purpose of the
Plan is to promote the overall financial objectives of the Company and its
stockholders by motivating those persons selected to participate in the Plan to
achieve long-term growth in the equity of the Company and by retaining the
association of those individuals who are instrumental in achieving this growth.
The Plan provides additional incentives to officers and other key employees
(“Key Employees”), consultants (“Consultants”) and members of the Board of
Directors of the Company (the “Board of Directors”) or its Affiliates, as
defined herein (“Directors”), to enter into or remain in the service or employ
of the Company or its Affiliates and to devote themselves to the Company’s
success by granting such individuals an opportunity to acquire or increase their
proprietary interest in the Company through receipt of Awards.

 

“Awards” may consist of: (i) “Option(s),” or rights to acquire the Company’s
Common Stock, par value $.01 per share (the “Common Stock”), including “ISOs”
and “NQSOs” as hereinafter defined, (ii) awards of shares of Common Stock
(“Stock Awards”), (iii) awards of stock appreciation rights (“Stock Appreciation
Rights,” or “SARs”) or (iv) awards of restricted stock units (“Restricted Stock
Units,” or “RSUs”).

 

1.2     Two-Part Plan

 

The Plan shall be divided into two sub-plans: the “Key Employee Plan,” which
will govern benefits for Key Employees, as defined above, and the “Non-Qualified
Plan,” which will govern benefits to Directors and Consultants. All provisions
hereunder which refer to the “Plan” shall apply to each of the Key Employee Plan
and the Non-Qualified Plan.

 

Article II
STOCK SUBJECT TO PLAN

 

2.1     Aggregate Maximum Number

 

The aggregate maximum number of shares of the Common Stock for which Awards may
be granted under the Plan, including without limitation, the Key Employee Plan,
is 1,000,000 shares (the “Plan Shares”), which number is subject to adjustment
as provided in Section 9.6. Plan Shares shall be issued from authorized and
unissued Common Stock or Common Stock held in or hereafter acquired for the
treasury of the Company. If any outstanding Award granted under the Plan
expires, lapses or is terminated for any reason, or if, pursuant to the terms of
a Stock Award, the shares so awarded are forfeited, then the Plan Shares
allocable to the unexercised portion of such Awards, or the forfeited shares
under a Stock Award, as the case may be, may again be the subject of an Award
granted pursuant to the Plan.

 

 

--------------------------------------------------------------------------------

 

 

Article III
TERM OF PLAN

 

3.1     Term of Plan

 

The Plan shall commence on the date of approval of the Plan by the Board of
Directors of the Company (“Effective Date”), but shall terminate unless the Plan
is approved by the stockholders of the Company within twelve months of such date
as set forth in Section 422(b)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”). Any Awards granted pursuant to the Plan prior to approval
of the Plan by the stockholders of the Company shall be subject to such approval
and, notwithstanding anything to the contrary herein or in any Award Document
(as defined below), shall not be exercisable until such approval is obtained.
Any Stock Awards granted pursuant to the Plan prior to approval of the Plan by
the stockholders of the Company shall not vest until after such approval is
obtained. No Award may be granted under the Plan on or after March 4, 2024.

 

Article IV
ELIGIBILITY

 

4.1     Key Employee Plan

 

Except as herein provided, the persons who shall be eligible to participate in
the Key Employee Plan and be granted Awards shall be those Key Employees who
shall be in a position, in the opinion of the Committee, as defined herein, to
make contributions to the growth, management, protection and success of the
Company and its Affiliates. Of those persons described in the preceding
sentence, the Committee, as herein defined, may, from time to time, select
persons to be granted Awards and shall determine the terms and conditions with
respect thereto. In making any such selection and in determining the form of the
Award, the Committee may give consideration to the person’s functions and
responsibilities, the person’s contributions to the Company and its Affiliates,
the value of the individual’s service to the Company and its Affiliates and such
other factors deemed relevant by the Committee. The term “Affiliates” shall mean
any entity in which the Company owns, directly or indirectly, 50 percent or more
of the voting equity at the time of the granting of the Award.

 

4.2     Non-Qualified Plan

 

NQSOs (as defined herein), Stock Awards, SARS and RSUs may be granted to
Directors and Consultants pursuant to the Non-Qualified Plan as herein provided.

 

-2-

--------------------------------------------------------------------------------

 

 

Article V
STOCK OPTIONS

 

5.1      Key Employee Plan Options

 

Options granted under the Key Employee Plan may be either ISOs, as defined
herein, or NQSOs. Each Option granted under the Key Employee Plan is intended to
be an incentive stock option (“ISO”) within the meaning of Section 422(b) of the
Code for federal income tax purposes, except to the extent (i) any such ISO
grant would exceed the limitation of subsection 5.3(a) below, (ii) any Option is
specifically designated at the time of grant of the Award (the “Grant Date”) as
not being an ISO (an Option which is not an ISO, and therefore is a
non-qualified option, is referred to herein as an “NQSO”), (iii) any Option is
granted to a person who is not an employee of the Company or any Affiliate on
the Grant Date or (iv) as may be otherwise provided in any option agreement
hereunder. Under the Key Employee Plan, Options may be granted to Key Employees
at such times, in such amounts, and on such terms and conditions as determined
by the Committee, in accordance with the terms of the Plan, and, in the case of
Options granted to any executive officer of the Company, subject to the further
approval and recommendation of a majority of the Independent Directors and the
Board of Directors. “Independent Director” shall have the same meaning as given
to that term in Section 803A and 805(c)(1) of the NYSE American Company Guide,
as it may from time to time be amended or superseded by any successor rule of
the NYSE American or the primary exchange on which the Company Common Stock is
listed for trading.

 

5.2      Non-Qualified Plan Options

 

Any Options granted under the Non-Qualified Plan shall be NQSOs. Such Options
may be granted to Directors and Consultants at such times, in such amounts, and
on such terms and conditions as determined by the Committee in accordance with
the terms of the Plan.

 

5.3      Terms and Conditions of Options

 

Options granted pursuant to the Plan shall be evidenced by written option
agreements in such form as the Committee shall from time to time approve,
subject to the following terms and conditions. Option agreements may also
contain such other terms and conditions (including vesting schedules for the
exercisability of Options) which the Committee shall from time to time provide
which are not inconsistent with the terms of the Plan. Persons to whom Options
are granted are hereinafter referred to as “Optionees.”

 

(a)     Number of Option Shares

 

Each option agreement shall state the number of shares of Common Stock (“Option
Shares”) to which it pertains. If the aggregate fair market value of Option
Shares with respect to which ISOs are exercisable for the first time by an
Optionee during any calendar year (determined as of the date the ISO is granted)
and any options granted under other incentive stock option plans of the Company
exceed $100,000, the portion of such options in excess of $100,000 shall be
treated as options which are not ISOs in accordance with Section 422(d) of the
Code.

 

-3-

--------------------------------------------------------------------------------

 

 

(b)     Option Price

 

Each option agreement shall state the price at which an Option Share may be
purchased (the “Option Price”), which shall be not less than 100% of the “Fair
Market Value” of a share of the Common Stock on the Grant Date. If the Common
Stock is listed on a national securities exchange, the Fair Market Value is the
closing price of the Common Stock on the relevant date (or, if such date is not
a business day or a day on which quotations are reported, then on the
immediately preceding date on which quotations were reported), as reported by
the principal national exchange on which such shares are traded (in the case of
an exchange). If the Common Stock is not listed on a national securities
exchange, the Fair Market Value will be as determined by the Committee in good
faith in accordance with Section 409A of the Code. If an ISO is granted to an
Optionee who then owns, directly or by attribution under Section 424(d) of the
Code, shares possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, then the Option Price shall be not
less than One Hundred and Ten Percent (110%) of the Fair Market Value of an
Option Share on the Grant Date.

 

(c)     Medium of Payment

 

An Optionee shall pay for Option Shares (i) in cash, (ii) by bank check payable
to the order of the Company or (iii) by such other mode of payment as the
Committee may approve, including payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board. Furthermore,
the Committee may provide in an option agreement that payment may be made in
whole or in part in shares of the Common Stock held by the Optionee for more
than one year. If payment is made in whole or in part in shares of the Common
Stock, then the Optionee shall deliver to the Company certificates registered in
the name of such Optionee representing shares of Common Stock legally and
beneficially owned by such Optionee, free of all liens, claims and encumbrances
of every kind and having a Fair Market Value on the date of delivery of such
notice that is not less than the Option Price of the Option Shares with respect
to which such Option is to be exercised, accompanied by stock powers duly
endorsed in blank by the record holder of the shares represented by such
certificates. If certificates for shares of the Company’s Common Stock delivered
to the Company represent a number of shares in excess (“Excess Shares”) of the
number of shares required to make payment for the Option Price of the Option
Shares (or the relevant portion thereof) with respect to which such Option is to
be exercised by payment in shares of Common Stock, the stock certificate issued
to the Optionee shall represent the total of the Option Shares in respect of
which payment is so made plus such Excess Shares. Notwithstanding the foregoing,
the Board of Directors, in its sole discretion, may refuse to accept shares of
Common Stock in payment of the Option Price. In that event, any certificates
representing shares of Common Stock which were delivered to the Company shall be
returned to the Optionee with notice of the refusal of the Board of Directors to
accept such shares in payment of the Option Price. The Board of Directors may
impose such limitations or prohibitions on the use of shares of the Common Stock
to exercise an Option as it deems appropriate, subject to the provisions of the
Plan.

 

(d)     Initial Exercise

 

The Committee shall determine and set forth in the option agreement the time at
which an Option may first be exercised.

 

-4-

--------------------------------------------------------------------------------

 

 

(e)     Termination of Options

 

All Options shall expire at such time as the Committee may determine and set
forth in the option agreement, which date shall not be later than the last
business date immediately preceding the tenth anniversary of the Grant Date of
such Option (the “Expiration Date”). No Option may be exercised later than the
Expiration Date. Notwithstanding the foregoing, no Option shall be exercisable
after the first to occur of the following:

 

(i)     In the case of an ISO, five years from the Grant Date if, on the Grant
Date the Optionee owns, directly or by attribution under Section 424(d) of the
Code, shares possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company;

 

(ii)     The date set by the Board of Directors of the Company to be an
accelerated Expiration Date after a finding by the Board of Directors of the
Company that a change in the financial accounting treatment for Options from
that in effect on the date the Plan was adopted materially adversely affects or,
in the determination of the Board of Directors, may materially adversely affect
in the foreseeable future, the Company, provided the Board of Directors may take
whatever other action, including acceleration of any exercise provisions, it
deems necessary should it make the determination referred to hereinabove;

 

(iii)     Expiration of one year (or such shorter period as the Committee may
select and set forth in the option agreement) from the date the Optionee’s
employment or service with the Company terminates for any reason other than
circumstances described by Subsection (e)(v), below;

 

(iv)     In the event of a “Change in Control” (as defined in Subsection (f)
below), the Committee can (A) accelerate the Expiration Date of any Option which
has vested provided an Optionee who holds an Option is given written notice at
least thirty (30) days before the date so fixed, (B) terminate any Option which
has not then vested or (C) accelerate the vesting schedule of any Option; or

 

(v)     In the case of an Option granted under the Key Employee Plan, a finding
by the Committee, that the Optionee has been discharged from employment with the
Company for Cause. For purposes of this Section, “Cause” shall mean: (A) a
breach by Optionee of his employment agreement with the Company, (B) a breach of
Optionee’s duty of loyalty to the Company, including without limitation any act
of dishonesty, embezzlement or fraud with respect to the Company, (C) the
commission by Optionee of a felony, a crime involving moral turpitude or other
act causing material harm to the Company’s standing and reputation,
(D) Optionee’s continued failure to perform his duties to the Company or (E)
unauthorized disclosure by Optionee of trade secrets or other confidential
information belonging to the Company. In the event of a finding that the
Optionee has been discharged for Cause, in addition to immediate termination of
the Option, the Optionee shall automatically forfeit all Option Shares for which
the Company has not yet delivered the share certificates upon refund of the
Option Price.

 

-5-

--------------------------------------------------------------------------------

 

 

(f)     Change of Control

 

A “Change of Control” shall be deemed to have occurred upon the earliest to
occur of the following events:

 

(i)     The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Company will be dissolved or liquidated;

 

(ii)     The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Company to
any “Unrelated Person” or “Unrelated Persons” (as defined below) acting in
concert with one another. “Person” means any entity, person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934).
“Unrelated Person” means any Person other than (1) the Company or any of its
Affiliates or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (2) any Person who, as of
the Effective Date, is the beneficial owner of at least twenty percent (20%) of
the outstanding Common Stock of the Company;

 

(iii)     The date the stockholders of the Company (or the Board of Directors,
if stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, and such other corporation is an
Unrelated Person, other than a merger or consolidation of the Company in which
holders of shares of the Common Stock of the Company immediately prior to the
merger or consolidation will hold at least a majority of the ownership of common
stock of the surviving corporation (and, if one class of common stock is not the
only class of voting securities entitled to vote on the election of directors of
the surviving corporation, a majority of the voting power of the surviving
corporation’s voting securities) immediately after the merger or consolidation,
which common stock (and, if applicable, voting securities) is to be held in
substantially the same proportion as such holders’ ownership of the Common Stock
of the Company immediately before the merger or consolidation;

 

(iv)     The date any Unrelated Person will have become the beneficial owner of,
or will have obtained voting control over, more than forty percent (40%) of the
outstanding shares of the Common Stock of the Company; or

 

(v)     The date individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute a majority of the members of the Board; provided that any individual
who becomes a Director, after the Effective Date, whose election or nomination
for election by the Company’s stockholders was approved by a majority of the
Incumbent Directors (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
“election contest” relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 under the Exchange Act), “tender offer” (as
such term is used in Section 14(d) of the Exchange Act) or a proposed merger)
will be deemed to be an Incumbent Director.

 

-6-

--------------------------------------------------------------------------------

 

 

(g)     Transfers

 

No ISO granted under the Plan may be transferred, except by will or by the laws
of descent and distribution. During the lifetime of the person to whom an ISO is
granted, such Option may be exercised only by such person. No NQSO under the
Plan may be transferred, except by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.

 

(h)     Other Provisions

 

The option agreements shall contain such other provisions including, without
limitation, additional restrictions upon the exercise of the Option or
additional limitations upon the term of the Option, as the Committee shall deem
advisable.

 

5.4      Exercise

 

(a)     Notice

 

No Option shall be deemed to have been exercised prior to the receipt by the
Company of written notice of such exercise and of payment in full of the Option
Price for the Option Shares to be purchased. Each such notice shall (i) specify
the number of Option Shares to be purchased, (ii) satisfy the securities law
requirements set forth in this Section 5.4, and (iii) in the case of an ISO,
state that the Optionee acknowledges that the Option Shares may not be sold
within one year of exercise or two years from the Grant Date and that the Option
must be exercised within three months following termination of employment or, in
the case of termination of employment because of death or disability, one year
from the date of death or disability, in order to maintain the ISO status of the
Option.

 

(b)     Restricted Stock

 

Each exercise notice shall (unless the Option Shares are covered by a then
current registration statement or a Notification under Regulation A under the
Securities Act of 1933, as amended (the “Securities Act”)), contain the
Optionee’s acknowledgment in form and substance satisfactory to the Company that
(i) such Option Shares are being purchased for investment and not for
distribution or resale (other than a distribution or resale which, in the
opinion of counsel satisfactory to the Company, may be made without violating
the registration provisions of the Securities Act); (ii) the Optionee has been
advised and understands that (A) the Option Shares have not been registered
under the Securities Act and are “restricted securities” within the meaning of
Rule 144 under the Securities Act and are subject to restrictions on transfer
and (B) the Company is under no obligation to register the Option Shares under
the Securities Act or to take any action which would make available to the
Optionee any exemption from such registration, (iii) such Option Shares may not
be transferred without compliance with all applicable federal and state
securities laws, and (iv) an appropriate legend referring to the foregoing
restrictions on transfer and any other restrictions imposed in an option
agreement may be endorsed on the certificates. Notwithstanding the above, should
the Company be advised by counsel that the issuance of Option Shares upon the
exercise of an Option should be delayed pending (A) registration under federal
or state securities laws, (B) the receipt of an opinion that an appropriate
exemption therefrom is available, (C) the listing or inclusion of the Option
Shares on any securities exchange or in an automated quotation system or (D) the
consent or approval of any governmental regulatory body whose consent or
approval is necessary in connection with the issuance of such Option Shares, the
Company may defer the exercise of any Option granted hereunder until either such
event in A, B, C or D has occurred.

 

-7-

--------------------------------------------------------------------------------

 

 

(c)     Notice of Disqualifying Disposition

 

An Optionee shall notify the Committee if any Option Shares received upon the
exercise of an ISO are sold within one year of exercise or two years from the
Grant Date.

 

Article VI
RESTRICTED STOCK AWARDS

 

6.1      Grants of Stock Awards

 

Stock Awards will consist of shares of Common Stock (“Restricted Stock”)
transferred to recipients (“Recipient”), either without payment therefor or with
such payment as may be required by the Committee, as additional compensation for
such Recipient’s service to the Company. Stock Awards shall be subject to such
terms and conditions as the Committee determines appropriate as evidenced in a
written document (an “Award Document”), including, without limitation,
restrictions on the sale or other disposition of such Restricted Stock and
rights of the Company to reacquire such Restricted Stock upon termination of the
Recipient’s employment or service within specified periods.

 

6.2      Transferability; Legends

 

Restricted Stock may be transferred only if (i) the Restricted Stock is covered
by a then current registration statement or a Notification under Regulation A
under the Securities Act, or such transfer complies with the requirements of
Rule 144 of the Exchange Act; and (ii) such transfer does not violate any
restriction imposed on the Stock Award. Restricted Stock may bear a legend
referring to (x) the restrictions on transferability of such Restricted Stock,
or (y) if the Recipient is subject to Section 16 of the Exchange Act at the time
the Restricted Stock is issued, the liability which may arise under Section 16
upon disposition of the Restricted Stock.

 

Article VII
STOCK APPRECIATION RIGHTS

 

7.1      Stock Appreciation Rights

 

A Stock Appreciation Right, or “SAR,” is an Award entitling the Recipient, upon
exercise, to receive an amount in cash or Common Stock, or a combination thereof
(such form to be determined by the Committee), determined solely by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock. The date as of which such appreciation or other measure
is determined shall be the exercise date of the SAR Award.

 

-8-

--------------------------------------------------------------------------------

 

 

7.2     Grants

 

SARs may be granted in tandem with, or independently of, Options granted under
the Plan. When SARs are expressly granted in tandem with Options, then (i) the
SARs will be exercisable only at such time or times, and to the extent, that the
related Option is exercisable, and will be exercisable in accordance with the
procedure required for exercise of the related Option; (ii) the SARs will
terminate and no longer be exercisable upon the termination or exercise of the
related Option, except that a SAR granted with respect to fewer than the full
number of shares covered by an Option will not be terminated until and only to
the extent that the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option. A SAR not expressly granted in tandem with an Option will become
exercisable at such time or times, and on such conditions, as the Committee may
specify in the SAR Award.

 

7.3     Terms and Conditions

 

The Committee shall determine all terms and conditions of a SAR Award,
including, but not limited to (i) the number of shares subject to such SAR Award
or a formula for determining such, (ii) the terms and conditions on the grant,
vesting (including any time- or performance-based vesting criteria), issuance
and/or forfeiture of the shares, and (iii) such further terms and conditions as
may be determined from time to time by the Committee, in each case not
inconsistent with this Plan. The exercise price of a Stock Appreciation Right
shall not be less than 100 percent of the Fair Market Value of the stock on the
date of grant. To the extent that an award of Stock Appreciation Rights is
subject to Section 409A, it may contain such additional terms and conditions as
the Committee shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A.

 

7.4     Vesting of SAR Awards

 

At the time of the grant of a SAR Award, the Committee shall establish a vesting
date or vesting dates with respect to such SAR Award, provided that SARs awarded
in tandem with Options shall be subject to the same vesting date or vesting
dates established by the Committee pursuant to Section 4(g) for such related
Options and shall be exercisable only to the extent that such related Option
shall then be exercisable. The Committee may establish vesting dates based upon
the passage of time and/or the satisfaction of performance criteria or other
conditions as deemed appropriate by the Committee.

 

Article VIII
RESTRICTED STOCK UNITS

 

8.1     RSU Grants

 

The Committee may grant Awards in the form of Restricted Stock Units. A
Restricted Stock Unit or RSU is a bookkeeping entry representing the equivalent
of one share of Common Stock for each Restricted Stock Unit awarded to the
Recipient and represents an unfunded and unsecured obligation of the Company.
The Committee shall determine the restrictions and conditions applicable to each
Restricted Stock Unit at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each RSU shall be determined by the Committee, and such terms and conditions may
differ among individual Awards. At the end of the vesting period, the Restricted
Stock Units, to the extent vested, shall be settled in the form of shares of
Common Stock. To the extent that an award of Restricted Stock Units is subject
to Section 409A, it may contain such additional terms and conditions as the
Committee shall determine in its sole discretion in order for such Award to
comply with the requirements of Section 409A.

 

-9-

--------------------------------------------------------------------------------

 

 

8.2     Terms and Conditions

 

The Committee shall determine all terms and conditions of any such Restricted
Stock Unit, including, but not limited to (i) the number of shares subject to
such Restricted Stock Unit or a formula for determining such, (ii) the purchase
price of the shares, if any, and the means of payment for the shares, (iii) the
performance criteria, if any, and level of achievement of such performance
criteria that shall determine the number of shares granted, issued, retainable
and/or vested, (iv) the terms and conditions on the grant, issuance and/or
forfeiture of the shares, and (v) such further terms and conditions as may be
determined from time to time by the Committee, in each case not inconsistent
with this Plan. A Participant may not vote the shares represented by a
Restricted Stock Unit. A Restricted Stock Unit may be settled in cash or Common
Stock, or a combination, as determined by the Committee, with the amount of the
cash payment based on the Fair Market Value of the shares of Common Stock at the
time of vesting. Any such settlements may be subject to such conditions,
restrictions and contingencies as the Committee shall establish.

 

8.3     Vesting of Restricted Stock Unit

 

At the time of the grant of a Restricted Stock Unit, the Committee shall
establish a vesting date or vesting dates with respect to the shares of Common
Stock covered by such Restricted Stock Unit, which vesting dates may be based
upon the passage of time and/or the satisfaction of performance criteria or
other conditions as deemed appropriate by the Committee.

 

8.4     Rights as a Stockholder

 

A Recipient shall have the rights as a stockholder only as to shares of Common
Stock acquired by the Recipient upon the settlement of vested Restricted Stock
Units.

 

8.5     Termination

 

Except as may otherwise be provided by the Committee either in the Award or in
writing after the Award is issued, the Recipient’s right in any Restricted Stock
Units that have not vested shall automatically terminate upon the Recipient’s
termination of employment (or cessation of service relationship) with the
Company or any Affiliate for any reason.

 

-10-

--------------------------------------------------------------------------------

 

 

Article IX
ADMINISTRATION

 

9.1     Committee

 

The “Committee,” for purposes of the Non-Qualified Plan and the Key Employee
Plan, will be the Compensation Committee of the Board of Directors (the
“Committee”) as constituted from time to time, or the full Board of Directors
acting in its discretion. The Committee shall operate and administer the Plan,
including the grant of Options and Stock Awards. The Committee shall make such
interpretations and construction of the Plan as it deems appropriate or
necessary from time to time in its sole discretion, such interpretations and
construction of the Plan to be final, binding and conclusive.

 

9.2     Meetings

 

The Committee shall hold meetings at such times and places as it may determine.
Acts approved at a meeting by a majority of the members of the Committee or acts
approved in writing by the unanimous consent of the members of the Committee
shall be the valid acts of the Committee.

 

9.3     Discretion of Committee

 

The Committee shall from time to time at its discretion grant Awards pursuant to
the terms of the Key Employee Plan and the Non-Qualified Plan. The Committee
shall have plenary authority to determine the Optionees or Recipients (each a
“Participant”) to whom and the times at which Awards shall be granted, the
number of Plan Shares to be covered by such grants and the price and other terms
and conditions thereof, including a specification with respect to whether an
Option is intended to be an ISO, subject, however, to the express provisions of
the Key Employee Plan and compliance with Rule 16b-3(d) under the Exchange Act.
In making any such determination, the Committee may take into account the nature
of the Participant’s services and responsibilities, the Participant’s present
and potential contribution to the Company’s success and such other factors as it
may deem relevant. The interpretation and construction by the Committee of any
provision of the Plan or of any Award granted under it shall be final, binding
and conclusive.

 

9.4     No Liability

 

No member of the Board of Directors or the Committee shall be personally liable
for any action or determination with respect to the Plan or any Award
thereunder, or for any act or omission of any other member of the Board of
Directors or the Committee, including but not limited to the exercise of any
power and discretion given to him under the Plan, except those resulting from
(i) any breach of such person’s duty of loyalty to the Company or its
stockholders, (ii) acts or omissions not in good faith or involving intentional
misconduct or a knowing violation of law or (iii) any transaction from which
such person derived an improper personal benefit.

 

-11-

--------------------------------------------------------------------------------

 

 

9.5     Indemnification

 

In addition to such other rights of indemnification as he or she may have as a
member of the Board of Directors or the Committee, and with respect to the
administration of the Plan and the granting of Awards hereunder, each member of
the Board of Directors and of the Committee shall be entitled to be indemnified
by the Company to the fullest extent permitted by applicable law, for all
expenses (including but not limited to reasonable attorneys’ fees and expenses),
judgments, fines and amounts paid in settlement reasonably incurred by him in
connection with or arising out of any action, suit or proceeding with respect to
the administration of the Plan or the granting of Awards hereunder (each a
“Proceeding”) in which he or she may be involved by reason of his being or
having been a member of the Board of Directors or the Committee, whether or not
he or she continues to be a member of the Board of Directors or the Committee at
the time of the incurring of such expenses; provided however, that such
indemnity shall not include any expenses incurred by such member of the Board of
Directors or Committee in respect of any matter in which any settlement is
effected in an amount in excess of the amount approved by the Company on the
advice of its legal counsel; and provided further that no right of
indemnification under the provisions set forth herein shall be available to or
accessible by any such member of the Committee unless within ten (10) days after
institution of any such action, suit or proceeding he or she shall have offered
the Company in writing the opportunity to handle and defend such action, suit or
proceeding at its own expense. The foregoing right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each such
member of the Board of Directors or the Committee and shall be in addition to
all other rights to which such member of the Board of Directors or the Committee
would be entitled to as a matter of law, contract or otherwise. Expenses
(including attorneys’ fees) incurred by a member of the Board of Directors or
the Committee in defending any Proceeding may be paid by the Company in advance
of the final disposition of such Proceeding upon receipt of an undertaking by or
such person to repay all amounts advanced if it should be ultimately be
determined that such person is not entitled to be indemnified under this Article
or otherwise, except that no such advance payment will be required if it is
determined by the Board of Directors that there is a substantial probability
that such person will not be able to repay the advance payments.

 

9.6     Adjustments on Changes in Common Stock

 

The aggregate number of shares of Common Stock as to which Awards may be granted
under the Non-Qualified Plan and the Key Employee Plan, the number of Option
Shares covered by each outstanding Option, the Option Price per Option Share
specified in each outstanding Option and such other per-share factors affecting
Awards under this Plan shall be appropriately adjusted in the event of a stock
dividend, stock split or other increase or decrease in the number of issued and
outstanding shares of Common Stock resulting from a subdivision or consolidation
of the Common Stock or other capital adjustment (not including the amendment of
the Company’s certificate of incorporation to authorize a greater number of
shares of capital stock or the issuance of Common Stock on the conversion of
other securities of the Company which are convertible into Common Stock)
effected without receipt of consideration by the Company. The Board of Directors
shall have the authority to determine the adjustments to be made under this
Section and any such determination by the Board of Directors shall be final,
binding and conclusive, provided that no adjustment shall be made which will
cause an ISO to lose its status as such.

 

-12-

--------------------------------------------------------------------------------

 

 

Article X
MISCELLANEOUS

 

10.1     Amendment of the Plan

 

The Board of Directors at any time, and from time to time, may terminate,
suspend, amend or otherwise modify the Plan in such manner as it may deem
advisable. Notwithstanding the foregoing, no amendment of the Key Employee Plan
which would change the eligibility of employees or the class of employees
eligible to receive an Award or increase the maximum number of shares as to
which Awards may be granted will be effective unless such action is approved by
the stockholders of the Company to the extent stockholder approval is necessary
for the Plan to satisfy the requirements of Section 422 of the Code, Rule 16b-3,
any applicable securities exchange listing requirements, or other applicable
requirements.

 

10.2     Amendment of Awards

 

The Committee shall have the right to amend Awards hereunder issued to a
Recipient, subject to the Recipient’s consent if such amendment is not favorable
to the Recipient, except that the consent of the Recipient shall not be required
for any amendment made in the event of a Change of Control. Notwithstanding the
foregoing, the Committee shall not take any of the following actions without the
approval of a majority of the shares present in person or represented by proxy
at a duly convened meeting and entitled to vote thereon: (i) reduce the exercise
price of an outstanding Award, (ii) exchange an Award that has an exercise price
that is greater than the Fair Market Value of a share for cash or shares or
(iii) cancel an Award in exchange for a replacement Award.

 

10.3     Continued Employment

 

The grant of an Award pursuant to the Plan shall not be construed to imply or to
constitute evidence of any agreement, express or implied, on the part of the
Company to continue the employment of the Participant or the service as a member
of the Board of Directors, as a consultant or in any other capacity, as the case
may be, with the Company or any of its Affiliates.

 

10.4     Withholding of Taxes

 

Whenever the Company proposes or is required to issue or transfer any shares of
Common Stock pursuant to an Award hereunder, the Company shall have the right to
(a) require the Recipient or transferee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such shares, or (b) take whatever action it deems necessary to
protect its interests, including withholding a portion of such shares.

 

Adopted             BOD:     4/23/18

SH:         6/27/18

 

-13-